Citation Nr: 0837618	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-03 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for neurosyphilis, 
claimed as reactive syphilis.

2.  Entitlement to service connection for residuals of 
transverse myelitis with neurogenic bladder, claimed as 
bladder problems, to include as secondary to neurosyphilis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

In October 2008, the veteran's representative submitted 
additional evidence, including copies of medical records of 
more recent treatment at a VA facility, and waived initial RO 
consideration of this new evidence.  The Board accepts this 
additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Information 
concerning the VCAA was provided to the veteran by 
correspondence dated in July 2004.  Unfortunately, the 
veteran has not received notice of information and evidence 
related to secondary service connection claims though he has 
amended his bladder claim to include as secondary to 
neurosyphilis.  As this matter is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to the type of evidence 
necessary to substantiate a claim for secondary service 
connection.

Concerning the bladder disorder, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (effective before and after October 10, 2006).  The 
Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The Board notes upon review of a voluminous claims file that 
the veteran reports receipt of disability benefits from the 
Social Security Administration (SSA) in a September 2007 VA 
Form 21-4138 (Statement in Support of Claim).  One of the 
folders in the claims file contains the first two pages of an 
April 2003 letter from SSA wherein the veteran is notified 
that he became eligible for monthly disability benefits in 
December 2002.  There is no indication in the claims file 
that VA has attempted to obtain a copy of SSA's decision to 
learn the basis of its award or to obtain copies of the 
veteran's SSA medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  When VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The duty to assist also includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The veteran's last VA examination for 
these claims was conducted in November 2004 and the veteran 
vigorously disputed portions of the examination report in 
letters to the RO and a U.S. Senator in December 2004.  The 
Board notes that the VA examiner in November 2004 diagnosed 
the veteran with transverse myelitis and a neurogenic bladder 
due to the transverse myelitis.  However, the report of 
examination did not identify the examiner's medical 
credentials, but noted that he discussed the case with a 
pathologist, an infectious disease physician, and an 
infectious control nurse.  Further, after a recitation of the 
service and post-service medical evidence pertaining to these 
two claims, the examiner stated that the combined opinion of 
the examiner and his colleagues was that the veteran's 
neurosyphilis was not related to his reported history of 
untreated syphilis on active duty and, therefore, his 
transverse myelitis and neurgogenic bladder were not related 
to the syphilis and hepatitis found on active duty.  However, 
the Board notes this opinion was rendered without a rationale 
to support it.  The report of examination contains 
assumptions the quartet made that some tests had to be 
positive or false-negative, and contains conclusions that the 
veteran probably did not have a true diagnosis of 
neurosyphilis and that it appeared obvious that he was 
treated numerous times for syphilis while in service.  But 
nowhere does the examiner explain why he or his colleagues 
reached these conclusions.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Therefore, after obtaining additional medical records from 
the SSA and health care providers, the Board is of the 
opinion that a new VA examination and a medical opinion by a 
VA physician would be helpful to provide a determination of 
whether the veteran's neurosyphilis is due to service and 
whether his bladder disorder is either due to service or to 
service-connected neurosyphilis or to some other non-service 
connected cause.  Hence, on remand, the AMC/RO should 
schedule the veteran for a VA examination and medical opinion 
on whether his claimed neurosyphilis was due to service and 
whether his bladder disorder was aggravated by his service-
connected neurosyphilis disability or was due to service, or 
to some other cause.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claims.  On remand the AMC/RO should 
contact the veteran and his representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  The letter is to include 
information concerning proper notice of 
the information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2007).

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the veteran 
for his neurosyphilis and bladder 
disorders since his VA examination in 
November 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Of particular 
interest are all VA medical records 
relating to treatment for neurosyphilis 
and bladder disorders, including any 
outstanding records of evaluation and/or 
treatment from the Clarksburg VAMC, for 
the period from July 2008 to the present.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  Thereafter, the RO should schedule the 
veteran for a VA urology examination by an 
appropriate specialist to provide an 
opinion regarding the relationship, if 
any, of the claimed neurosyphilis to 
service and the relationship, if any of 
the claimed bladder disorder to the 
neurosyphilis disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in his or her examination report.

a)  Following a review of the claims 
folder, and an evaluation of the veteran, 
the examiner should provide an opinion 
whether the veteran has a current 
neurosyphilis disability and, if so, 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's neurosyphilis disability was 
incurred in service.  

b)  Following a review of the claims 
folder, and an evaluation of the veteran, 
the examiner should provide an opinion 
with respect to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's bladder 
disorder was incurred in service, or was 
caused or aggravated as a result of the 
neurospyhilis.  If there is evidence of 
aggravation, the examiner should, if 
possible, discuss to what extent the 
neurosyphilis aggravates the bladder 
disorder.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




